By Whitman, J.,
dissenting:
I think the objection to the statement is good, and should be sustained. For some reason, the legislature has provided not only that the judge shall certify that he has allowed a statement settled by him, but that he shall also state that it is correct. “ When settled by the judge or referee, it áhall be accompanied with his certificate that the same has been allowed by him, and is correct.” Stats. 1869, 227. An exact compliance with the statute is easy, and certainly best; for although a substantial compliance would undoubtedly be sufficient, the difficulty occurs then that the peculiarities of judicial ratiocination decide what the statute, if exactly followed, definitely determines. As in the present case, the majority of the court deem the. certificate attached to the statement a substantial compliance with the statute; while to me it bears no element of, or semblance to, such compliance. It does not state by whom it was settled, nor that it was ever allowed by the judge, nor that, as settled, it is correct, unless all and each of the elements constituting a statutory certificate are to be presumed. Everything which can be presumed in presence of this certificate can with equal propriety be inferred in the absence of any. It might possibly be a good rule to hold, that when any paper or collection of papers appear in a transcript, it shall be presumed that it or they were used on the hearing below, until the contrary appears affirmatively, by the affidavit of the objecting party; but such course *323would certainly be to make law rather than to follow it, and would most probably result in harm rather than good.
It must be held, it seems to me, that the statute, in its minuteness, was intended to do away with presumptions in favor of the district court, which might otherwise have been properly indulged; and especially with that which would .probably legally arise, that a statement is necessarily settled correctly when allowed by a judge; because it directs not only a certificate of allowance, but also of correctness. The Supreme Court of California held, under a like statute, that a certificate by a district judge that a statement was correct according to his recollection, was no substantial compliance with the statute. Van Pelt v. Littler, 14 Cal. 194. See also Cosgrove v. Johnson, 30 Cal. 509. This is a much stronger certificate than the one at bar. It might with some force be said, that the words “ according to his recollection ” should be held superfluous, as a judge must always act according to his recollection in such matter, unless opposed by the record; but the decision is evidently based upon the idea that the words used weaken the assertion of correctness, and that the statute is to be strictly pursued. Such (as I read) is the spirit of all the decisions in California and in this state; and though hardship may thereby occur in specific cases, yet exactitude of practice is the only sure road to substantial justice. To consider the certificate here sufficient, is, I think, first to infer the fact of a settlement of the statement by the district judge; then upon the fact so inferred to raise the second inference, that upon such settlement followed his allowance; whence the final presumption of correctness. This, to my mind, is to utterly ignore the statutory requirements.
If, then, .there is no authenticated statement, there remains nothing for the review of this court but the judgment roll, upon which no error is suggested. -I therefore think the judgment should be affirmed; so thinking, I dissent from the judgment and opinion of the court.
- T.W.W. Davies, for Appellants.